      Case 1:20-cv-00079-SPW-TJC Document 15 Filed 04/12/21 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION



 MELISSA ANN UMHEY,                            Cause No. CV 20-79-BLG-TJC


             Plaintiff,

       vs.                                                 ORDER


 ANNAMAE SEIGFRIED DERRICK,
 et al..

             Defendants.



      On June 10, 2020, Plaintiff Umhey filed a complaint under 42 U.S.C. § 1983

alleging violations of her civil rights under 42 U.S.C. § 1983(Doc. 2). On October

15, 2020, she was granted leave to proceed in forma pauperis. Defendants

Montana Women's Prison and the Montana Department of Corrections were

recommended for dismissal, but Defendants Derrick and Kveseth were required to

answer(Doc. 5). They did so on December 12, 2020(Doc. 8).

      On December 28, 2020,the Court entered a Scheduling Order(Doc. 9).

Both parties were required to file a disclosure statement and produce certain

documents on or before February 26, 2021. Defendants complied (Doc. 13), but

Umhey failed to respond.
Case 1:20-cv-00079-SPW-TJC Document 15 Filed 04/12/21 Page 2 of 4
Case 1:20-cv-00079-SPW-TJC Document 15 Filed 04/12/21 Page 3 of 4
Case 1:20-cv-00079-SPW-TJC Document 15 Filed 04/12/21 Page 4 of 4
